Credit Suisse 20th Annual Healthcare Conference November 10, 2011 Forward-Looking Statements Forward-looking Statements Certain of the statements made today and listed within the following presentation slides are forward-looking statements within the meaning of the Private Securities Litigation Reform Act of 1995.These forward-looking statements include, but are not limited to, all statements regarding the intent, belief or current expectations regarding the matters discussed in this presentation.Such forward-looking statements are based on management’s current expectations and involve known and unknown risks, uncertainties, contingencies and other factors that could cause results, performance or achievements to differ materially from those stated.The most significant of these risks and uncertainties are described in the Company’s Form 10-K, Form 10-Q and Form 8-K reports filed with the Securities and Exchange Commission. Investors are cautioned that such statements are only predictions and that actual events or results may differ materially. These forward-looking statements speak only as of the date this presentation was originally given. We undertake no obligation to publicly release the results of any revisions to the forward-looking statements made today, to reflect events or circumstances after today or to reflect the occurrence of unanticipated events. To facilitate comparisons and enhance understanding of core operating performance, certain financial measures have been adjusted from the comparable amount under Generally Accepted Accounting Principles (GAAP).A detailed reconciliation of adjusted numbers to GAAP is posted in the Investor Relations section of our Web site at http://ir.omnicare.com. Additionally, all amounts are presented on a continuing operations basis, unless otherwise stated. Important Additional Information On September 7, 2011, Philadelphia Acquisition Sub, Inc. ("Purchaser"), a wholly owned subsidiary of Omnicare, Inc. ("Omnicare"), commenced a tender offer to purchase all issued and outstanding shares of common stock, par value $0.01 per share (together with the associated preferred share purchase rights, the "Shares") of PharMerica Corporation ("PharMerica") at a price of $15.00 per Share, net to the seller in cash, without interest and subject to any required withholding of taxes, upon the terms and subject to the conditions set forth in the Offer to Purchase and in the related Letter of Transmittal (which, together with any amendments or supplements thereto, constitute the "Offer"). The Offer is scheduled to expire at 5:00 p.m., New York City time, on December 2, 2011, unless extended. If the Offer is extended, Omnicare will issue a press release announcing the extension no later than 9:00 a.m., New York City time, on the next business day following the date the Offer was scheduled to expire. The Offer is conditioned on, among other things, there being validly tendered and not withdrawn at least a majority of the total number of Shares outstanding on a fully diluted basis, the board of directors of PharMerica redeeming or invalidating its "poison pill" stockholder rights plan, receipt of regulatory approvals and other customary closing conditions as described in the Offer to Purchase. The Offer is not subject to any financing contingencies. This communication does not constitute an offer to buy or solicitation of an offer to sell any securities. The Offer is being made pursuant to a tender offer statement on Schedule TO (including the Offer to Purchase, Letter of Transmittal and other related tender offer materials) that was filed on September 7, 2011 by Omnicare and Purchaser with the SEC. These materials, as they may be amended from time to time, contain important information, including the terms and conditions of the Offer, that should be read carefully before any decision is made with respect to the Offer. Investors and security holders of PharMerica are able to obtain free copies of these documents and other documents filed with the SEC by Omnicare through the web site maintained by the SEC at http://www.sec.gov or by directing a request to the Corporate Secretary of Omnicare, Inc., 100 East RiverCenter Boulevard, Suite 1600, Covington, Kentucky 41011. Free copies of any such documents can also be obtained by directing a request to Omnicare's information agent, D.F. King & Co., Inc., by phone at (212) 269-5550 or toll-free at (800) 769-7666 or by email at info@dfking.com. 2 Omnicare Today 3 Omnicare Today… A Leading Provider of Pharmacy Services •Long-term care pharmacy –Pharmacy services for skilled nursing, assisted living, chronic care and other settings –47 states, District of Columbia and Canada –Dispenses over 110 million prescriptions/year –Industry leader •Specialty care –Supports patients, providers, care-givers, nurses, physicians and bio-pharmaceutical companies –Dispenses over 8 million prescriptions/year –Emerging provider with growth rates outpacing industry average Long-term care pharmacy and specialty care provide two attractive platforms for growth 4 Operating Objectives 5 Transitioning to an Operations-Driven Company Focus on Three Core Operating Objectives •Establish consistent organic growth in our Long-Term Care Group •Reposition Specialty Care Group for an elevated level of growth •Create more standardization across the company 6 Transitioning to an Operations-Driven Company Establishing Consistent Organic Growth in LTC •Focus on customer retention –Revamp corporate culture, increase employee engagement –Align incentive programs with customer service to improve retention –Reshape the organization to bring it closer to the customer –Organization-wide focus on the customer –Objective is to a achieve 95% customer retention rate •Investments being made to accelerate sales results –Reorganization of sales force - improve coordination of selling process –Investments in sales tools, training programs –Deploy resources in attractive markets –Refine go-to-market message 7 Omnicare is further along with efforts to improve service delivery, with sales and marketing investments now underway 3Q11 YTD net organic bed loss is 49.5% lower than 3Q10 YTD Transitioning to an Operations-Driven Company
